UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the quarterly period ended September 3, 2010 or o TRANSITION REPORT PURSUANT TO SECTION13 OR15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the transition period fromto Commission File Number: 0-15175 ADOBE SYSTEMS INCORPORATED (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 77-0019522 (I.R.S. Employer Identification No.) 345 Park Avenue, San Jose, California 95110-2704 (Address of principal executive offices and zip code) (408)536-6000 (Registrant’s telephone number, including area code) Indicate by checkmark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). YesoNox The number of shares outstanding of the registrant’s common stock as of October 1, 2010 was 508,716,666. ADOBE SYSTEMS INCORPORATED FORM 10-Q TABLE OF CONTENTS Page No. PART I—FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements: 3 Condensed Consolidated Balance Sheets September 3, 2010 and November27, 2009 3 Condensed Consolidated Statements of Income Three and Nine Months Ended September 3, 2010 and August 28, 2009 4 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 3, 2010 and August 28, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item3. Quantitative and Qualitative Disclosures about Market Risk 49 Item4. Controls and Procedures 49 PART II—OTHER INFORMATION Item1. Legal Proceedings 49 Item1A. Risk Factors 50 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item6. Exhibits 61 Signature 62 Summary of Trademarks 63 Index to Exhibits 64 2 TABLE OF CONTENTS PART I—FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS ADOBE SYSTEMS INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) (Unaudited) September 3, November27, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Trade receivables, net of allowances for doubtful accounts of $13,701 and$15,225,respectively Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Purchased and other intangibles, net Investment in lease receivable Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Trade payables $ $ Accrued expenses Captial lease obligations, current — Accrued restructuring Income taxes payable Deferred revenue Total current liabilities Long-term liabilities: Debt and captial lease obligations, non-current Deferred revenue Accrued restructuring Income taxes payable Deferred income taxes Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.0001 par value; 2,000 shares authorized, none issued — — Common stock, $0.0001 par value; 900,000 shares authorized; 600,834 sharesissued;513,057 and 522,657 shares outstanding, respectively 61 61 Additional paid-in-capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost (87,777 and 78,177 shares, respectively), net of reissuances ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 TABLE OF CONTENTS ADOBE SYSTEMS INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended Nine Months Ended September 3, August 28, September 3, August 28, Revenue: Products $ Subscription Services and support Total revenue Cost of revenue: Products Subscription Services and support Total cost of revenue Gross profit Operating expenses: Research and development Sales and marketing General and administrative Restructuring charges ) 65 Amortization of purchased intangibles Total operating expenses Operating income Non-operating income (expense): Interest and other income (expense), net Interest expense ) Investment gains (losses), net ) ) Total non-operating income (expense), net ) ) Income before income taxes Provision for income taxes Net income $ Basic net income per share $ Shares used to compute basic net income per share Diluted net income per share $ Shares used to compute diluted net income per share See accompanying Notes to Condensed Consolidated Financial Statements. 4 TABLE OF CONTENTS ADOBE SYSTEMS INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 3, August 28, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization and accretion Stock-based compensation Deferred income taxes ) Unrealized losses on investments Tax benefit from employee stock option plans Other non-cash items Excess tax benefits from stock-based compensation ) ) Changes in operating assets and liabilities, net of acquired assets and assumed liabilities: Trade receivables, net ) Prepaid expenses and other current assets ) Trade payables ) ) Accrued expenses ) Accrued restructuring ) ) Income taxes payable Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchases of short-term investments ) ) Maturities of short-term investments Proceeds from sales of short-term investments Purchases of property and equipment ) ) Proceeds from sale of property and equipment — Purchases of long-term investments and other assets ) ) Proceeds from sale of long-term investments Other Net cash used for investing activities ) ) Cash flows from financing activities: Purchases of treasury stock ) ) Proceeds from issuance of treasury stock Excess tax benefits from stock-based compensation 84 Proceeds from debt — Repayment of debt and captial lease obligations ) — Debt issuance costs ) — Net cash used for financing activities ) ) Effect of foreign currency exchange rates on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Cash paid for income taxes, net of refunds $ $ Cash paid for interest $ $ Non-cash investing activities: Property and equipment acquired under capital leases $ $ — See accompanying Notes to Condensed Consolidated Financial Statements. 5 TABLE OF CONTENTS ADOBE SYSTEMS INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES We have prepared the accompanying unaudited Condensed Consolidated Financial Statements pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). Pursuant to these rules and regulations, we have condensed or omitted certain information and footnote disclosures we normally include in our annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”). In management’s opinion, we have made all adjustments (consisting only of normal, recurring adjustments, except as otherwise indicated) necessary to fairly present our financial position, results of operations and cash flows. Our interim period operating results do not necessarily indicate the results that may be expected for any other interim period or for the full fiscal year. These financial statements and accompanying notes should be read in conjunction with the consolidated financial statements and notes thereto in our Annual Report on Form10-K for the fiscal year ended November27, 2009 on file with the SEC. The nine months ended September 3, 2010 financial results benefitted from an extra week in the first quarter of fiscal 2010 due to our 52/53 week financial calendar whereby fiscal 2010 is a 53-week year compared with fiscal 2009 which was a 52-week year. Significant Accounting Policies With the exception of the adoption of an accounting pronouncement related to revenue recognition, discussed below, there have been no material changes to our significant accounting policies, as compared to the significant accounting policies described in our Annual Report on Form10-K for the fiscal year ended November 27, 2009. In October 2009, the Financial Accounting Standards Board (“FASB”) amended the accounting standards for certain multiple deliverable revenue arrangements to: · provide updated guidance on whether multiple deliverables exist, how the deliverables in an arrangement should be separated, and how the consideration should be allocated; · require an entity to allocate revenue in an arrangement using the best estimated selling price (“BESP”) of deliverables if a vendor does not have vendor-specific objective evidence (“VSOE”) of selling price or third-party evidence (“TPE”) of selling price; and · eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. We elected to early adopt this accounting guidance at the beginning of our first quarter of fiscal 2010 on a prospective basis for applicable transactions originating or materially modified after November 27, 2009. Multiple Element Arrangements We enter into multiple element revenue arrangements in which a customer may purchase a combination of software, upgrades, hosting services, maintenance and support, and consulting. For multiple element arrangements that contain non-software related elements, for example our software as a service (“SaaS”) offerings, we allocate revenue to each non-software element based upon the relative selling price of each and if software and software-related elements are also included in the arrangement, to those elements as a group based on our BESP for the group. When applying the relative selling price method, we determine the selling price for each deliverable using VSOE of selling price, if it exists, or TPE of selling price. If neither VSOE nor TPE of selling price exist for a deliverable, we use our BESP for that deliverable. Revenue allocated to each element is then recognized when the basic revenue recognition criteria is met for each element. The manner in which we account for multiple element arrangements that contain only software and software-related elements remains unchanged. Consistent with our methodology under previous accounting guidance, we determine VSOE for each element based on historical stand-alone sales to third-parties or from the stated renewal rate for the elements contained in the initial arrangement. 6 TABLE OF CONTENTS ADOBE SYSTEMS INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) In certain instances, we were not able to establish VSOE for all deliverables in an arrangement with multiple elements. This may be due to us infrequently selling each element separately, not pricing products or services within a narrow range, or only having a limited sales history. When VSOE cannot be established, we attempt to establish the selling price of each element based on TPE. TPE is determined based on competitor prices for similar deliverables when sold separately. Generally, our offerings contain significant differentiation such that the comparable pricing of products with similar functionality cannot be obtained. Furthermore, we are unable to reliably determine what similar competitor products’ selling prices are on a stand-alone basis. Therefore, we typically are not able to obtain TPE of selling price. When we are unable to establish selling prices using VSOE or TPE, we use BESP in our allocation of arrangement consideration. The objective of BESP is to determine the price at which we would transact a sale if the product or service were sold on a stand-alone basis. BESP is generally used for offerings that are not typically sold on a stand-alone basis or for new or highly customized offerings. We determine BESP for a product or service by considering multiple factors including, but not limited to, geographies, market conditions, competitive landscape, internal costs, gross margin objectives and pricing practices. The determination of BESP is made through consultation with and formal approval by our management, taking into consideration our go-to-market strategy. We regularly review VSOE and have established a review process for TPE and BESP and maintain internal controls over the establishment and updates of these estimates. There was no material impact to revenue during the three and nine months ended September 3, 2010 resulting from changes in VSOE, TPE or BESP, nor do we expect a material impact from such changes in the near term. Given the nature of our transactions, which are primarily software and software-related, our go-to-market strategies and our pricing practices, total net revenue as reported during the three and nine months ended September 3, 2010 is materially consistent with total net revenue that would have been reported if the transactions entered into or materially modified after November 27, 2009 were subject to previous accounting guidance. The new accounting standards for revenue recognition, if applied in the same manner to the year ended November 27, 2009, would not have had a material impact on total net revenues for that fiscal year. In terms of the timing and pattern of revenue recognition, the new accounting guidance for revenue recognition is not expected to have a significant effect on total net revenues in periods after the initial adoption. Recent Accounting Pronouncements There have also been no new accounting pronouncements during the nine months ended September 3, 2010, with the exception of those discussed below, as compared to the recent accounting pronouncements described in our Annual Report on Form10-K for the fiscal year ended November 27, 2009, that are of significance, or potential significance, to us. Fair Value Measurements In January 2010, the FASB issued new accounting guidance expanding disclosures about fair value measurements by adding disclosures about the different classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements and the transfers between Levels 1, 2 and 3. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosure requirements related to the activity in Level 3 fair value measurements. Those disclosure requirements are effective for fiscal years beginning after December15, 2010 and for interim periods within those fiscal years. We adopted the new disclosures in the second quarter of fiscal 2010, which included changing the description of certain asset classes in the tables in Notes 3 and 4 to conform with the requirements of the new guidance. We will adopt the Level 3 requirements in the first quarter of fiscal 2012. Since the adoption of the new standards only required additional disclosure, the adoption did not have an impact on our consolidated financial position, results of operations and cash flows. 7 TABLE OF CONTENTS ADOBE SYSTEMS INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Variable Interest Entities In June 2009, the FASB issued amended standards for determining whether to consolidate a variable interest entity. These new standards amend the evaluation criteria to identify the primary beneficiary of a variable interest entity and requires ongoing reassessment of whether an enterprise is the primary beneficiary of the variable interest entity. The provisions of the new standards are effective for annual reporting periods beginning after November 15, 2009 and interim periods within those fiscal years. These standards were effective for us beginning in the first quarter of fiscal 2010. The adoption of the new standards did not have an impact on our consolidated financial position, results of operations and cash flows. Intangible Assets Useful Lives In April 2008, the FASB issued new standards which provided guidance on how to determine the useful life of intangible assets by amending the factors an entity should consider in developing renewal or extension assumptions used in determining the useful life of recognized intangible assets. This new guidance applies prospectively to intangible assets that are acquired individually or with a group of other assets in business combinations and asset acquisitions. These standards are effective for financial statements issued for fiscal years beginning after December 15, 2008 and interim periods within those fiscal years and was effective for us beginning in the first quarter of fiscal 2010. There was no impact to our current consolidated financial statements as we did not purchase any intangible assets during the three and nine months ended September 3, 2010. Business Combinations and Non-Controlling Interests In December 2007, the FASB revised their guidance for business combinations and non-controlling interests. The new standards change how business acquisitions are accounted for and impact financial statements both on the acquisition date and in subsequent periods. The changes also impact the accounting and reporting for minority interests, which are recharacterized as non-controlling interests and classified as a component of equity. The new standards were effective for us beginning in the first quarter of fiscal 2010. We currently believe that depending on the size and frequency of acquisitions, the adoption of these standards may have a material effect on our future consolidated financial statements. There was no material impact to our current consolidated financial statements as we did not have any business combinations close during the three and nine months ended September 3, 2010. NOTE 2.ACQUISITIONS Omniture, Inc. On October 23, 2009, we completed the acquisition of Omniture, Inc. (“Omniture”), an industry leader in Web analytics and online business optimization based in Orem, Utah, for approximately $1.8 billion. Under the terms of the agreement, we completed our tender offer to acquire all of the outstanding shares of Omniture common stock at a price of $21.50 per share, net to the seller in cash, without interest. Acquiring Omniture accelerates our strategy of delivering more effective solutions for creating, delivering, measuring and optimizing Web content and applications. The transaction was accounted for using the purchase method of accounting. We have included the financial results of Omniture in our Condensed Consolidated Financial Statements beginning on the acquisition date. Following the closing, we integrated Omniture as a new segment for financial reporting purposes. The total purchase price for Omniture was approximately $1.8 billion which consisted of $1.7 billion in cash paid for outstanding common stock, $85.0 million for the estimated fair value of earned stock options and restricted stock units assumed and converted and $14.4 million for direct transaction costs. The preliminary allocation of the purchase price was based upon a preliminary valuation and our estimates and assumptions. During the first half of fiscal 2010, we finalized our purchase accounting after adjustments were made to the preliminary purchase price allocation to reflect the finalization of the valuation of intangible assets and deferred revenue. Additional adjustments were also made to restructuring liabilities, taxes and residual goodwill. Of the total final purchase price, $1.34 billion has been allocated to goodwill, $436.1 million to identifiable intangible assets, $33.4 million to net tangible assets and $11.3 million to restructuring liabilities. We also expensed $4.6 million for in-process research and development charges. 8 TABLE OF CONTENTS ADOBE SYSTEMS INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) The following table presents the results of Adobe and Omniture for the three and nine months ended August 28, 2009, on a pro forma basis, as though the companies had been combined as of the beginning of fiscal 2009. The pro forma financial information is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the acquisition had taken place at the beginning of fiscal 2009 or of results that may occur in the future. (in thousands, except per share data) Three Months Ended Nine Months Ended August 28, 2009 August 28, 2009 Net revenue $ $ Net income $ $ Basic net income per share $ $ Shares used to compute basic net income per share Diluted net income per share $ $ Shares used to compute diluted net income per share Day Software Holding AG In July 2010, we entered into a definitive agreement with Day Software Holding AG(“Day”). Under the terms of the agreement, we have commenced a public tender offer to acquire all of the publicly held registered shares of Day for 139Swiss Francs per share in cash in a transaction valued at approximately 254.7 million Swiss Francs on a fully diluted equity-value basis. In order to hedge the economic exposure related to this acquisition, we entered into a forward contract to purchase 254.7 million Swiss Francs for $242.5 million U.S. dollars maturing near the expected closing date of the acquisition.The market value of this forward contract was $8.1 million U.S. dollars as of September 3, 2010 and is included in other assets on our Condensed Consolidated Balance Sheets, with changes in the market value of $8.1 million recorded to interest and other income (expense), net on our Condensed Consolidated Statements of Income. Upon maturity of the forward contract, any remaining changes in the market value will be recorded to interest and other income (expense), net. This forward contract is accounted for as a separate transaction apart from the acquisition. Day is a provider of web content management solutions that leading global enterprises rely on for Web 2.0 content application and content infrastructure, based in Basel, Switzerland and Boston, Massachusetts. We believe that our acquisition of Day will provide comprehensive solutions to create, manage, deliver and optimize content. The transaction is subject to customary closing conditions and is expected to close in the fourth quarter of our fiscal 2010. Following the closing, we intend to integrate Day as a product line within our Enterprise segment for financial reporting purposes. NOTE 3.CASH, CASH EQUIVALENTS AND SHORT-TERM INVESTMENTS Cash equivalents consist of instruments with remaining maturities of three months or less at the date of purchase. We classify all of our cash equivalents and short-term investments as “available-for-sale.” In general, these investments are free of trading restrictions. We carry these investments at fair value, based on quoted market prices or other readily available market information. Unrealized gains and losses, net of taxes, are included in accumulated other comprehensive income, which is reflected as a separate component of stockholders’ equity in our Condensed Consolidated Balance Sheets. Gains and losses are recognized when realized in our Condensed Consolidated Statements of Income. When we have determined that an other-than-temporary decline in fair value has occurred, the amount of the decline that is related to a credit loss is recognized in earnings. Gains and losses are determined using the specific identification method. 9 TABLE OF CONTENTS ADOBE SYSTEMS INCORPORATED NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited) Cash, cash equivalents and short-term investments consisted of the following as of September 3, 2010 (in thousands): Amortized Cost Unrealized Gains Unrealized Losses Estimated FairValue Current assets: Cash $ $
